t c memo united_states tax_court cynthia emery weight petitioner v commissioner of internal revenue respondent docket no filed date jan r pierce for petitioner robert v boeshaar for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge carluzzo special_trial_judge in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief from her unpaid federal_income_tax liability in a timely petition filed date petitioner requests this court to review respondent’s determination our jurisdiction to do so is established by sec_6015 see 118_tc_494 and we review respondent’s determination for abuse_of_discretion 114_tc_276 background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioner resided in hillsboro oregon petitioner and ronald r weight were married on date they separated in and were divorced by a stipulated judgment of dissolution of marriage effective date the divorce decree they have one child aaron cyrill weight petitioner also has at least one other child sarah c weight who presumably was a minor during mr weight is not the father of sarah c weight in sarah c weight in the divorce decree the date of birth for this child is listed as date we assume that the reference to is an error sustained serious injuries when she fell off the horse she was riding since that time she has received and continues to receive medical treatment for those injuries mr weight was hospitalized for a psychiatric disorder from october through date and then again from november through december of that year during the former period of hospitalization petitioner presented mr weight with a hardship_withdrawal request form the form in which he requested a dollar_figure withdrawal the distribution from his maxim integrated product sec_401 plan the plan the form was signed by mr weight on date and by the plan_administrator on date according to a statement contained in the form the distribution was necessary to prevent the foreclosure on the mortgage of petitioner’s and mr weight’s principal_residence the net_proceeds of the distribution that is dollar_figure dollar_figure minus federal and state withholding taxes of dollar_figure were paid_by check dated date on date a deposit of dollar_figure was made into a saving account held in trust for sarah c weight the savings account petitioner is the custodian of the savings account as best as can be determined from the record the source of this deposit was the proceeds from the distribution during in addition to the distribution from the plan withdrawals totaling dollar_figure were made from retirement accounts held by petitioner or ronald r weight it appears that these withdrawals were used in connection with the purchase of a house by petitioner and mr weight presumably this house is the principal_residence referred to in the form petitioner’s federal_income_tax return the separate_return was timely filed the separate_return was prepared by a paid income_tax_return_preparer on the separate_return petitioner listed her filing_status as a head_of_household she claimed dependency_exemption deductions for aaron weight and sarah weight she elected to itemize deductions and claimed deductions for mortgage interest and real_estate_taxes in the amounts of dollar_figure and dollar_figure respectively deductions claimed exceed income reported consequently there is no sec_1 income_tax_liability reported on the return taking into account an earned_income_credit of dollar_figure and withholdings she claimed a refund of dollar_figure which she apparently received in due course the divorce decree which was issued after the separate_return had been filed provides that petitioner and mr weight shall jointly file state and federal tax returns and that each shall be responsible for one half of any liability owing on those joint returns in this regard petitioner and mr weight filed an untimely joint federal_income_tax return the joint_return the joint_return was prepared by the same paid income_tax_return_preparer who prepared the separate_return arrangements for the filing of the joint_return were made by the attorney representing petitioner in connection with her divorce from mr weight the income and deductions reported or claimed on the separate_return are reported or claimed on the joint_return in addition to other items pension income of dollar_figure is reported on the joint_return most of the pension income is attributable to mr weight respondent subtracted the refund claimed on the separate_return from the amount of withholding and prepayment_credits claimed on the joint_return the unpaid income_tax_liability arising from the joint_return is dollar_figure interest of dollar_figure a dollar_figure late filing penalty and a dollar_figure failure_to_pay_tax penalty were assessed after the return was filed over the years mr weight and petitioner made payments toward the income_tax_liability established by the joint_return without taking into account accrued but unassessed interest as of date petitioner’s joint_and_several outstanding federal_income_tax liability was dollar_figure because a substantial portion of the refund claimed on the separate_return results from the earned_income_credit that portion of the refund is in effect recovered from withholding credits attributable to mr weight petitioner’s sec_6015 administrative claim for relief was made presumably in writing on date we cannot tell what statements allegations specific claims etc were made in her administrative claim because the document if it exists has not been made part of the record nevertheless it is clear from the petition amended petition second amended petition and statements made at trial by petitioner’s counsel that petitioner’s claim for relief in this proceeding does not include the refund of any payments previously made with respect to her federal_income_tax liability as noted petitioner’s administrative claim for sec_6015 relief was denied by notice of final_determination dated date in that notice respondent acknowledges receipt of petitioner’s date request for innocent spouse relief under sec_6015 advises petitioner that respondent cannot allow petitioner’s claim and that therefore both persons who signed the joint_return remain responsible for paying the tax and advises petitioner of her right to petition this court to request a review of respondent’s denial of her claim discussion in general if a taxpayer elects to file a joint federal_income_tax return with his or her spouse then the taxpayer and the taxpayer’s spouse are jointly and severally liable for the tax_shown_on_the_return or otherwise determined to be due sec_6013 115_tc_183 affd 282_f3d_326 5th cir in certain situations and subject_to a variety of conditions sec_6015 provides for relief from the joint_and_several_liability that arises from a joint_return if a taxpayer does not qualify for relief under subsection b or subsection c of sec_6015 then under procedures prescribed in revproc_2000_15 2000_1_cb_447 the commissioner has discretionary authority to relieve the taxpayer from joint_and_several_liability for a particular year if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either for that year sec_6015 some of the factors the commissioner will take into account in considering a taxpayer’s claim for sec_6015 relief are specifically set forth in the above-referenced revenue_procedure in this case petitioner relies upon sec_6015 in support of her claim for relief from the balance of the unpaid income_tax_liability arising from the joint_return at trial petitioner indicated that the outstanding liability roughly approximated the late filing penalty imposed pursuant to sec_6651 and for the most part limited her claim to relief from that penalty as petitioner views the situation she should not be liable for the penalty because her separate_return was timely filed petitioner points out that the untimely joint_return was filed in accordance with the divorce decree4 and under the circumstances it would be unfair to subject her to the penalty according to petitioner respondent’s refusal to grant her relief from that penalty is an abuse_of_discretion in order to establish that respondent’s denial of her sec_6015 claim for relief is an abuse_of_discretion the evidence must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously or without sound basis in law or fact 112_tc_19 petitioner was aware of the distribution and other pension withdrawals that resulted in the unpaid income_tax_liability reported on the joint_return proceeds from the distribution were deposited into her daughter’s saving account which petitioner controlled the distribution and other pension withdrawals were used to purchase and pay the mortgage on petitioner’s house the joint_return was prepared by the same petitioner argues that the joint_return is not valid because she did not make a voluntary election to file a joint_return with mr weight we note that the argument is inconsistent with a claim for relief under sec_6015 see 119_tc_191 and under the circumstances lacks sufficient merit to warrant further consideration person who prepared petitioner’s separate_return and petitioner’s divorce attorney coordinated the filing of the joint_return petitioner therefore either possessed actual knowledge that a portion of the liability reported on that joint_return was not paid or such knowledge is imputed to her the separate_return contains a number of errors that resulted in a refund to petitioner to which she was not entitled the refund that petitioner received was in effect recaptured on the joint_return by reducing the amount of withholdings attributable to mr weight set against the factors in revproc_2000_15 supra the facts and circumstances of this case indicate that it would not be inequitable to hold petitioner liable for the portion of her federal_income_tax liability that remains unpaid to reflect the foregoing decision will be entered for respondent in her brief petitioner acknowledges that the separate_return contains deductions to which she might not be entitled but she points out that the elimination of those deductions would not increase her tax_liability petitioner however ignores that because she was married as of the close of she was not entitled to file as head_of_household see sec_2 her proper filing_status for purposes of her separate_return was married_filing_separately consequently she was not entitled to the earned_income_credit see sec_32
